internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br6 - plr-108166-99 date date do ty ein legend a b product brand date a date b year a year b year c year d dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dear plr-108166-99 this responds to your request dated date and letters submitted subsequently on date date date date and date on behalf of the above-referenced taxpayer for a private_letter_ruling consenting to a change_of its election under sec_936 of the internal_revenue_code_of_1986 as amended hereinafer i r c from the cost sharing method under sec_936 to the profit split method under sec_936 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by statements executed by an appropriate party under penalty of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts representations taxpayer makes the following representations a an sec_936 corporation is a wholly-owned subsidiary of b a domestic_corporation a's business consists primarily of the manufacture of product that is distributed by b under the brand name b manufactures and distributes product through its brand division b acquired the brand business in year a for dollar_figurea a has been engaged in the direct manufacture of product in since year b pursuant to sec_936 and sec_936 a made elections to be treated as a possessions_corporation utilizing the cost sharing method described in sec_936 effective for the tax_year beginning date a year b in year b brand sales consisted only of product that was manufactured by a and b’s brand division exclusively total sales of product in year b were dollar_figureb in year b dollar_figurec of brand advertising of sales was undertaken in year b the manufacturing intangibles accounted for of the value associated with sales of product whereas only of that value derived from marketing intangibles subsequent to year b as a part of a change in corporate strategy to exploit the value of the brand name b entered into a number of licensing agreements permitting unrelated third parties to use the brand name with respect to specific products some of these products are sold by b with the brand name and logo and other products are plr-108166-99 sold by the licensee with the brand name b’s brand division also began earning royalty income in year c which it had not through year b by year d a majority of the items bearing the brand name were not manufactured by a or b’s brand division total sales of b’s brand division sales increased by year d to dollar_figured in year d a total of dollar_figuree of sales a fold increase of the dollar_figurec total dollars spent in year b of brand advertising was undertaken by b and the unrelated third party licensees of the brand name as a result of the changes in corporate strategy the licensing agreements and the name recognition that developed from the sales of product the value of brand’s marketing intangibles increased substantially in year c an unrelated party offered b dollar_figuref to purchase the brand division including a which is a fold increase from the original purchase_price of dollar_figurea in year a this increase is attributable to the marketing intangibles following the changed corporate strategies product diversification and the licensing of the brand name subsequent to year b as a result of these changes by year d the marketing intangibles accounted for of the value associated with sales of product whereas only of that value now derived from manufacturing intangibles these changes were not reasonably anticipated when a made its election to use the cost sharing method described in sec_936 ruling requested a requests a ruling granting permission to change its election under sec_936 of the code from the cost sharing method under sec_936 to the profit split method described in sec_936 effective for the tax_year ending date b year d and all years subsequent a represents that if permission to change is granted it will make all adjustments required under sec_5 of revproc_94_70 1994_2_cb_806 law and analysis sec_936 of the code generally allows a credit against federal_income_tax to a domestic_corporation in an amount equal to the portion of the tax attributable to the sum of taxable_income_from_sources_without_the_united_states from the active_conduct_of_a_trade_or_business within a possession_of_the_united_states the credit is available only if the_domestic_corporation elects the application of sec_936 pursuant to sec_936 sec_80 or more of its gross_income for the preceding three year period was derived from sources within a possession_of_the_united_states within the meaning of sec_936 and sec_75 or more of its gross_income for such period was derived from the active_conduct_of_a_trade_or_business within a possession_of_the_united_states within the meaning of i r c section plr-108166-99 a b sec_936 generally requires that the intangible_property_income of the electing_corporation be included on a pro_rata basis in the gross_income of its shareholders as income_from_sources_within_the_united_states sec_936 provides that the rules under sec_936 - regarding the general treatment of intangible_property_income will not apply to a possessions_corporation that has a significant_business_presence in a possession within the meaning of sec_936 and that has made an election with respect to each product_area pursuant to sec_936 to compute its taxable_income using either the cost sharing method of sec_936 or the profit split method of sec_936 sec_936 contains guidelines addressing the manner in which a taxpayer shall elect to use either the cost sharing method or the profit split method under sec_936 as well as guidelines for revoking and changing such an election once made sec_936 and iii i generally provide that a taxpayer may revoke or change to another election under sec_936 only with the consent of the secretary and sec_1_936-7 q a provides that a taxpayer generally may only revoke its method and change to another method under sec_936 with the consent of the commissioner based on taxpayer’s representations when a initially elected to utilize the cost sharing method under sec_936 in year a the income from the sale of product was attributable principally to its manufacturing intangibles taxpayer represented that in year a the manufacturing intangibles accounted for of the value associated with sale of product whereas only of that value derived from marketing intangibles pursuant to b's changes in a’s corporate strategy and other business developments of the brand division taxpayer further represents that a’s marketing intangibles now account for of the value associated with the sales of product in year d whereas only of that value is now derived from the manufacturing intangibles these representations in conjunction with the other represented changes and factors in the brand division business from year a to year d demonstrate that taxpayer’s business has undergone a substantial changes since year a these changes were not reasonably anticipated when a made its election to use the cost sharing method described in sec_936 ruling based on the facts submitted and the representations made we conclude that plr-108166-99 consent should be given to a to revoke its existing election and to make a subsequent election of another method under sec_936 for computing its taxable_income therefore permission is granted for a to change its election under sec_936 from the cost sharing method under sec_936 to the profit split method under sec_936 effective for the tax_year ending date b year d and all years subsequent permission to change method is conditioned on a’s making all appropriate adjustments required in changing from the cost sharing method to the profit split method as provided under sec_5 of revproc_94_70 1994_2_cb_806 pincite except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and its second authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely steven a musher chief branch associate chief_counsel international cc assistant_commissioner international international district operations op in d chief examination_division
